Citation Nr: 1603788	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  09-08 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a certificate of eligibility for automobile and adaptive equipment or to adaptive equipment only.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The October 2007 rating decision treated the Veteran's claim as new and material, as it had previously been denied in an August 2004 rating decision which the Veteran did not appeal.  In the October 2007 rating decision, the RO reopened the Veteran's claim for entitlement to eligibility for automobile and adaptive equipment or to adaptive equipment only, but ultimately denied the claim on the merits.  In reviewing the evidence of record, the Board finds that this is not a new and material evidence claim and instead treats it analogous to a claim for an increased rating.  In this regard, although his claim was previously denied in August 2004, the Veteran contends that he has service-connected disabilities which have worsened since that time and now require the usage of automobile and adaptive equipment or adaptive equipment only.  As such, the claim is not subject to the statutory provisions prohibiting reopening of previously disallowed claims except upon the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c); see also Colayong v. West, 12 Vet. App. 524, 532 (1999).

The Veteran's March 2009 VA Form 9 included a request for a hearing.  However, in October 2011, the Veteran withdrew that hearing request.  Therefore, Board adjudication of the current appeal may go forward without a hearing.  See 38 C.F.R. §§ 20.703, 20.704 (2015).

This claim was previously remanded by the Board in December 2012, and it has been returned to the Board for adjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran is seeking entitlement to a certificate of eligibility for financial assistance in the purchase of automobile and adaptive equipment, or for adaptive equipment only. 

VA regulations provide that a certification of eligibility for financial assistance in the purchase of one automobile and of basic entitlement to necessary adaptive equipment will be made where the claimant meets the requirements of paragraphs (a), (b) and (c) of 38 C.F.R. § 3.808.  The claimant must have had active military, naval or air service.  38 C.F.R. § 3.808(a).  Further, one of the following must exist and be the result of a disease or injury incurred in or aggravated during active military, naval or air service: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes: central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; and (4) for adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808(b). 

Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether, in the case of a foot, the acts of balance and propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2). Examples include extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3.5 inches or more.  38 C.F.R. § 3.350(a)(2)(i)(a). 

The Veteran was afforded a VA examination in March 2010.  The examination report included range of motion findings for the Veteran's bilateral knee disabilities.  At this examination the Veteran reported that he had been diagnosed with loss of use of his bilateral feet, status post left foot surgery, and this condition had existed since 2005.  The examiner diagnosed him with bilateral pes planus, status post left foot surgery with scarring.  The Veteran completed range of motion testing for his bilateral knees.  The examiner indicated the Veteran's flexion of the left knee was limited to 90 degrees, however, he also stated the Veteran had additional limitation of 90 degrees.  It is unclear from this examination report what the Veteran's current range of motion findings are for his left knee.  The examiner also stated he could not offer an opinion as to whether the Veteran suffered from loss of use of either foot, and whether it was related to his service-connected bilateral knee disabilities, without resorting to mere speculation because the Veteran also had other nonservice-connected foot disabilities.

The previous Board remand found that the examiner's opinion and rationale were inadequate to decide the claim.  Therefore, the Board remanded the claim to provide the Veteran with a new examination concerning his claim for automobile and adaptive equipment or to adaptive equipment only.  

The Veteran was provided another VA examination in January 2013, and the examiner opined that the Veteran did not have loss of or loss of use of at least one hand or foot as a result of service connected disabilities, including degenerative joint disease of the right knee, status post-total knee replacement; recurrent instability of the left knee with meniscectomy, ulnar neuritis, right upper extremity, postoperative; degenerative arthritis of the bilateral shoulder, degenerative disc disease of the cervical spine, and degenerative joint disease of the lumbar spine.  The examiner opined that the Veteran's examination did not show ineffective function of balance and propulsion that would be equally well-served by an appropriate stump below elbow or knee with the use of suitable prosthetic appliance.  There was an insignificant left length difference and there was slight left knee instability.  There was no additional functional impairment due to weakened movement or incoordination in terms of the degree of additional range of motion loss.  There was excessive fatigability associated with the left knee, which was most likely associated with slight left knee instability.  The Veteran was able to ambulate without assistance and without use of an assistive device; he demonstrated the ability to heel and toe walk and balance. 

The examiner reviewed the Veteran's VA treatment records, which did not support the supposition that the Veteran had a loss of or loss of use of a foot or hand due to service-connected disabilities.  The treatment records dated until December 2012 revealed use of his hands and feet.  

Another VA examination was provided in March 2014, but the examination was not administered regarding this claim.  

In November 2015, the Veteran filed a new claim for extreme weakness in his lower extremities.  In December 2015, a peripheral nerves conditions VA examination was provided.  The examiner noted that the Veteran used a scooter and a walker for ambulation and was unable to stand for long periods of time.  No Supplemental Statement of the Case (SOC) was issued after the administration of this examination.  While it was not specifically related to the Veteran's claim for automobile and adaptive equipment or to adaptive equipment only, the findings and opinion are relevant to the Veteran's claim.  Specifically, the examination was related to the Veteran's service-connected bilateral lower extremity radiculopathy.  He is in receipt of a 20 percent rating for left lower extremity radiculopathy associated with degenerative joint disease of the lumbar spine with intervertebral disc syndrome and a 10 percent rating for right lower extremity radiculopathy associated with degenerative joint disease of the lumbar spine with intervertebral disc syndrome.  These additional disabilities relate to the Veteran's claim regarding loss of use of his lower extremities.  Regarding relevant evidence, 38 C.F.R. § 19.37 states that an Supplemental SOC will be furnished to an appellant and his representative when additional pertinent evidence is received after a previous SOC or Supplemental SOC has been issued, unless the additional evidence received duplicates evidence previously of record which was discussed in the SOC or a prior Supplemental SOC.  In this case, pertinent medical information was newly obtained by the RO and was not addressed in the SOC or in any Supplemental SOC. Since the additional evidence in question in this case is neither duplicative of other evidence nor irrelevant, and since a Supplemental SOC pertaining to that evidence was not issued, this evidence must be remanded back to the RO.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.

Additionally, the Board notes that the previous examination in conjunction with this claim was provided over three years ago, and since that time, the Veteran has been granted entitlement to service connection for several additional disabilities, including some that impact his ability to ambulate, including bilateral lower extremity radiculopathy and bilateral hip osteoarthritis.  Given this information,  and because there are no treatment records that adequately address the Veteran's disability picture, the Board finds that a new examination is warranted in order to fully evaluate the severity of the Veteran's service-connected disabilities impacting his entitlement to automobile and adaptive equipment or to adaptive equipment only.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Given the potential of worsening, and because there is insufficient evidence upon which the Board can assess the current severity of the Veteran's service-connected disabilities, the Board finds that a new examination-with findings responsive to applicable rating criteria-are needed to fully and fairly evaluate the Veteran's claim for automobile and adaptive equipment or to adaptive equipment only.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).   

The Board finds that the RO/AMC should obtain any and all private treatment records.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).  Additionally, all ongoing VA treatment records should also be obtained and added to the claims file.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his service-connected disabilities.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

The RO/AMC should also obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished. 

The examiner should offer the following opinions:

 a) Whether the Veteran's service-connected disabilities (i.e., status post total knee replacement of the right knee; status post total knee replacement of the left knee; ulnar neuritis of the right upper extremity; degenerative joint disease of the right shoulder; degenerative joint disease of the left shoulder; left lower extremity radiculopathy associated with degenerative joint disease of the lumbar spine with intervertebral disc syndrome; right lower extremity radiculopathy associated with degenerative joint disease of the lumbar spine with intervertebral disc syndrome; degenerative joint disease and degenerative disc disease of the cervical spine; degenerative joint disease of the lumbar spine with intervertebral disc syndrome; right hip osteoarthritis associated with recurrent instability of the left knee; and left hip osteoarthritis associated with recurrent instability of the left knee) result in the loss or loss of use of at least one foot or hand. 

In this regard, the examiner should note that loss of use of a hand or foot is considered to exist when no effective function of balance and propulsion remains other than that which would be equally well-served by an appropriate stump at the site of election below elbow or knee with the use of a suitable prosthetic appliance.

The examiner is also advised that extremely unfavorable ankylosis of the knee, or complete ankylosis of 2 major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches (8.9 centimeters) or more, will be taken as loss of use of the hand or foot involved.  Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.

b)  Whether, as a result of service-connected disability, the Veteran has ankylosis of at least one knee or hip.  

All indicated studies, including X-ray and range of motion studies in degrees using a goniometer, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific limitations of motion, if any, accompanied by pain. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished. 

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particular of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.

3.  After the development requested above has been completed, as well as any additional development deemed necessary, re-adjudicate the issue.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a Supplemental SOC and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




